 

 

 

Effective as from December 12, 2007



between



RECURSOS MARICUNGA S.A.



as Assignor



and



CONSTITUTION MINING CORP.



as Assignee



 

_________________________________



ASSIGNMENT AGREEMENT



__________________________________



 



--------------------------------------------------------------------------------





ASSIGNMENT AGREEMENT



 

THIS ASSIGNMENT AGREEMENT made effective as of the 12th day of December, 2007 is
between:



RECURSOS MARICUNGA S.A.

, a company duly incorporated in Argentina with address for delivery and notice
located at Maipú 1210, Piso 5, (C1006ACT), Ciudad Autónoma de Buenos Aires,
Argentina (the "Assignor"); and





CONSTITUTION MINING CORP.

, a corporation organized under the laws of the State of Nevada, United States
of America, with address for notice and delivery located at Suite 300-1055 West
Hastings Street, Vancouver, British Columbia, Canada, V6E 2E9 (the "Assignee")





RECITALS



          A.           WHEREAS the Assignor is the legal and beneficial holder
of the rights and obligations under a Contract for Exploration with Option to
Purchase executed with RIO TINTO MINING & EXPLORATION LTD., SUCURSAL ARGENTINA
("Rio Tinto") on April 3, 2007 (the "Agreement"), with regards to the mining
properties referred thereto as "Atena 1" and "Atena 2" (the "Property"), located
in Departamento Los Andes, Province of Salta, Argentina; a copy of which
Agreement is attached hereto as Exhibit I.



          B.           WHEREAS the Assignee is interested in purchasing from the
Assignor all of the Assignor's respective rights and obligations under the
Agreement, and the Assignor is interested in selling such rights and obligations
to the Assignee.



          C.           WHEREAS pursuant to Section Fourteenth (Decimo Cuarto) of
the Agreement, the Assignor can freely assign all of its rights and obligations
arising from the Agreement to third parties by giving notice to Rio Tinto on the
conditions of said assignment, with a minimum term of thirty days in advance to
the assignment date; and Rio Tinto must give its consent to the assignment by
authentic means, which consent can not be unreasonably withheld.



OPERATIVE PROVISIONS



NOW THEREFORE THIS AGREEMENT WITNESSES THAT the parties hereto agree as follows:



          Section 1.         Interpretation.



          1.1        In this Agreement, except as otherwise expressly provided
or as the context otherwise requires:

          "Assignee Shares" means the fully paid and non-assessable shares of
common stock of the Assignee as duly and validly issued;



--------------------------------------------------------------------------------



           "Effective Date" means the date first above written;

           "Expenditures" means all direct or indirect costs and expenses
incurred by the Assignee in respect of prospecting and exploring the Property
after the Effective Date of this Agreement. The certificate of the Controller or
other financial officer of the Assignee, together with a statement of
Expenditures in reasonable detail, shall be prima facie evidence of such
Expenditures;

           "First Stage" means the obligations of the Assignee set forth in
Section 4 below, under that term;

           "Force Majeure" has the meaning set forth in Section 6 below;

           "Fourth Stage" means the obligations of the Assignee set forth in
Section 4 below, under that term;

           "Second Stage" means the obligations of the Assignee set forth in
Section 4 below, under that term;

           "Share Reorganization" has the meaning given it in Section 5 below;
and

           "Third Stage" means the obligations of the Assignee set forth in
Section 4 below, under that term.

          1.2        For the purposes of this Assignment Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

          (i)         the words "herein", "hereof" and "hereunder" and other
words of similar import refer to this Assignment Agreement as a whole and not to
any particular part, section or other subdivision of this Assignment Agreement;

          (ii)        the headings are for convenience only and do not form a
part of this Assignment Agreement nor are they intended to interpret, define or
limit the scope or extent of this or any provision of this Assignment Agreement;

          (iii)       any reference to an entity will include and will be deemed
to be a reference to any entity that is a permitted successor to such entity;

          (iv)        words in the singular include the plural and words in the
masculine gender include the feminine and neuter genders, and vice versa;

          (v)        references to currency are references to United States
dollars; and

          (vi)        the time permitted to perform any obligation, requirement
or thing to be done "by" a certain date, includes that date.



          Section 2.           Representations and Warranties:



--------------------------------------------------------------------------------





          2.1          Each Party represents and warrants to the other Parties
hereto that:



(a)         it is a company duly incorporated, organized and validly subsisting
under the laws of its incorporating jurisdiction;

(b)         it has full power and authority to carry on its business and to
enter into this Agreement and any agreement or instrument referred to or
contemplated by this Agreement;

(c)         neither the execution and delivery of this Agreement nor any of the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a Party;
and

(d)         the execution and delivery of this Agreement and the agreements
contemplated hereby will not violate or result in the breach of the laws of any
jurisdiction applicable or pertaining thereto or of its constating documents).



          2.2          The Assignor represents and warrants to the Assignee
that:



(a)         the Assignor is the holder of all rights granted to it under the
Agreement, and has not assigned, encumbered nor agreed to assign or encumber any
of these rights other than to the Assignee under this Assignment Agreement;

(b)         the Assignor undertakes to give all notices and receive all consents
necessary to effect the transfer of the Assigned Interest to the Assignee within
30 (thirty) days as from the Effective Date;

(c)         to the best of the knowledge of the Assignor, the Property is free
and clear of all liens and encumbrances, and is in good standing under the
mining laws of Argentina;

(d)         to the best of the knowledge of the Assignor, all of the mineral
claims comprising the Property have been located in accordance with the mining
laws of Argentina, and in accordance with local customs, rules and regulations;
and

(e)         there is no litigation, proceeding or investigation pending or
threatened against the Assignor with respect to the Property, nor does the
Assignor know, or have any grounds to know after due enquiry, of any basis for
any litigation, proceeding or investigation which would affect the Property.



          2.3          The representations, warranties and covenants
herein-before set out are conditions on which the Parties have relied in
entering into this Assignment Agreement and will survive the acquisition of the
Assigned Interest..





          Section 3.           Assignment:



          3.1        The Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby acquires from the Assignor, for the Consideration set forth
in Section 3 hereof, effective as of the Effective Date of this Assignment
Agreement, all of the Assignor's respective rights and obligations under the
Agreement (the "Assigned Interest").



--------------------------------------------------------------------------------





          3.2        For purposes of complying with Argentine legislation, the
Assignor will nominate an Argentine corporation, such corporation intended to
become a subsidiary of the Assignee, for purposes of being formally invested
with the Assigned Interest (the "Argentine Subsidiary").



          3.3        Notwithstanding the paragraph before, from and after the
Effective Date of this Assignment Agreement and for purposes hereof, the
Assignee shall be considered the owner of all rights and obligations arising
from the Agreement, having full and exclusive right to explore, with an option
to purchase the Property in accordance to the terms and conditions under the
Agreement.



          Section 4.           Consideration.



          4.1        As consideration for the Assigned Interest received hereof,
the Assignee commits to the following obligations to be fulfilled in four stages
(the "Consideration"):



          First Stage:

           (a)         within five business days of the Effective Date, issue
500,000 Assignee Shares to the order and the direction of the Assignor or its
appointed nominees;

           (b)         within five business days of the Effective Date, pay
$60,000 to the order and the direction of the Assignor or its appointed nominees
as consideration for certain previous expenditures on the Property by the
Assignor; and

           (c)         incur, or cause to be incurred, by March 15, 2008,
Expenditures of not less than an initial aggregate of $240,000 pursuant to a
work program or work programs and respecting any of the mineral claim interests
comprising the Property.

          Second Stage:

           (a)         by March 15, 2008, issue an additional 1,000,000 Assignee
Shares to the order and the direction of the Assignor or its appointed nominees
(subject to adjustment for a Share Reorganization under Section 5); and

           (b)         incur, or cause to be incurred, by March 15, 2009,
further Expenditures of not less than an aggregate of $500,000 pursuant to a
work program or work programs and respecting any of the mineral claim interests
comprising the Property.

          Third Stage:

           (a)         by March 15, 2009, issue an additional 2,000,000 Assignee
Shares to the order and the direction of the Assignor or its appointed nominees
(subject to adjustment for a Share Reorganization under Section 5); and

           (b)         incur, or cause to be incurred, by March 15, 2010,
further Expenditures of not less than an aggregate of $1,000,000 pursuant to a
work program or work programs and respecting any of the mineral claim interests
comprising the Property.



--------------------------------------------------------------------------------



          Fourth Stage:

           (a)         by March 15, 2010, issue a final 4,000,000 Assignee
Shares to the order and the direction of the Assignor or its appointed nominees
(subject to adjustment for a Share Reorganization under Section 5); and

           (b)         incur, or cause to be incurred, by March 15, 2011,
further and final Expenditures of not less than an aggregate of $2,000,000
pursuant to a work program or work programs and respecting any of the mineral
claim interests comprising the Property.

For greater clarity, the obligations to incur, or cause to be incurred
Expenditure in this Section 4 shall be counted towards, and shall not be in
addition to, the obligations to pay amount to the Titleholder (as that term is
defined in the Agreement) under the Agreement.



          4.2        Upon completion of the Assignee's obligations under the
First Stage, Assignee may at any time terminate the Assignment Agreement at its
sole discretion by giving notice of the termination to the Assignor and shall
thereupon be relieved of any further obligations in connection therewith but
shall remain liable for obligations which have accrued to the date of notice.



           (a)         If, under the present provision, the Assignment Agreement
is terminated once the Assignee's obligations under the First Stage has been
completed but not the Second Stage, Assignee shall cause the Agreement to be
transferred from the Argentine Subsidiary to the Assignor or to any of its
appointed nominees. For the completion of First Stage, Assignor will recognize
and grant Assignee 25 % of undivided beneficial interest with respect to the
Assigned Interest.



           (b)         If, under the present provision, the Assignment Agreement
is terminated once the Assignee's obligations under the Second Stage has been
completed but not the Third Stage, Assignee will recognize and grant Assignor 50
% of undivided beneficial interest with respect to the Assigned Interest.



           (c)         If, under the present provision, the Assignment Agreement
is terminated once the Assignee's obligations under the Third Stage has been
completed but not the Fourth Stage, Assignee will recognize and grant Assignor
25 % of undivided beneficial interest with respect to the Assigned Interest.

          4.3        Upon completion of Fourth Stage hereof, the Assignee shall
recognize to the Assignor a 1% Net Returns Royalty, where Net Returns Royalty
has the meaning set out in Exhibit II (the "Net Returns Royalty"). The Net
Returns Royalty will be calculated and paid to the Assignor or to its appointed
nominees in accordance with the Exhibit II.

          Section 5.         Assignee Share Adjustment

          5.1        In this section, the terms "record date" where used herein,
shall mean the close of business on the relevant date.



--------------------------------------------------------------------------------



          5.2        If and whenever at any time from the Effective Date until
the Consideration is cancelled according to the terms of Section 4 hereof, the
Assignee:

           (i)         issues Assignee Shares or any securities convertible into
Assignee Shares to all or substantially all of the holders of Assignee Shares by
way of stock dividend or other distribution, other than the issue from time to
time of Assignee Shares or any securities convertible into Assignee Shares by
way of stock dividend to stockholders who elect to receive Assignee Shares or
any securities convertible into Assignee Shares in lieu of cash dividends in the
ordinary course or pursuant to a dividend reinvestment plan;

           (ii)        subdivides, redivides or changes the outstanding Assignee
Shares into a greater number of shares; or

           (iii)       combines, consolidates or reduces the outstanding
Assignee Shares into a lesser number of shares;

(each of such events being herein called a "Share Reorganization"), the number
of Assignee Shares to be issued for completion of the Consideration, and which
have not yet been issued, shall be adjusted effective immediately on the record
date for the dividend or, in the case of a subdivision, redivision, change,
combination, consolidation or reduction, effective immediately on the record
date of such event, to the number that is the product of:

(a)         the number of Assignee Shares prescribed for issuance under the
relevant provision in Section 4.; and

(b)         the fraction of which:

(i)        the numerator is the total number of Assignee Shares outstanding on
that record date before giving effect to the Share Reorganization; and

(ii)       the denominator is the total number of Assignee Shares that are or
would be outstanding immediately after that record date after giving effect to
the Share Reorganization and assuming all securities convertible in Assignee
Shares issued as part of the Share Reorganization had then been converted into
or exchanged for Assignee Shares or all rights to acquire Assignee Shares had
then been exercised.

          5.3.         For the purpose of determining the number of Assignee
Shares outstanding at any particular time there shall be included that number of
Assignee Shares which would have resulted from the conversion or exchange at
that time of all securities convertible into Assignee Shares (other than any
securities convertible into Assignee Shares issued to holders of Assignee Shares
by way of a stock dividend or other distribution and otherwise included in
computing the denominator in 5.2. (b) (ii).

          Section 6.           Force Majeure



--------------------------------------------------------------------------------



          6.1.         If the Assignee is at any time prevented or delayed in
complying with the Consideration provisions under Section 4., by reason of
strikes, walk-outs, labour shortages, power shortages, fuel shortages, fires,
wars, acts of God, governmental regulations restricting normal operations,
shipping delays or any other reason or reasons beyond the control of the
Assignee (and for greater certainty excluding factors related to a lack of
funding), the time limited for the performance by the Assignee of its
obligations hereunder will be extended by a period of time equal in length to
the period of each such prevention or delay, provided however that nothing
herein will discharge the Assignee from its obligation to timely comply with the
cash obligations under Section 4.

          6.2.         The Assignee will within seven days give notice to the
Assignor of each event of force majeure under 6.1 and upon cessation of such
event will furnish the Assignor with notice to that effect together with
particulars of the number of days by which the obligations of the Assignee
hereunder have been extended by virtue of such event of force majeure and all
preceding events of force majeure.

          Section 7.           Confidential Information

          7.1        No information furnished by the Assignee to the Assignor
hereunder in respect of the activities carried out on the Property by the
Assignee, will be published by the Assignor without the written consent of the
Assignee, but such consent in respect of the reporting of factual data will not
be unreasonably withheld, and will not be withheld in respect of information
required to be publicly disclosed pursuant to applicable securities or corporate
laws. This provision shall terminate three years after the termination of this
Assignment Agreement.

          Section 8.           Arbitration

          8.1        All questions or matters in dispute with respect to the
interpretation of this Assignment Agreement will, insofar as lawfully possible,
be submitted to arbitration pursuant to the terms hereof using "final offer"
arbitration procedures.

          8.2        It will be a condition precedent to the right of any party
to submit any matter to arbitration pursuant to the provisions hereof, that any
party intending to refer any matter to arbitration will have given not less than
10 days' prior written notice of its intention so to do to the other party
together with particulars of the matter in dispute.

          8.3        On the expiration of such 10 days, the party who gave such
notice may proceed to commence procedure in furtherance of arbitration as
provided in this Section.

          8.4        The party desiring arbitration (the "First Party") will
nominate in writing three proposed arbitrators, and will notify the other party
(the "Second Party") of such nominees, and the other party will, within 10
calendar days after receiving such notice, either choose one of the three or
recommend three nominees of its own. All nominees of either party must hold
accreditation as either a lawyer, accountant or mining engineer. If the First
Party fails to choose one of the Second Party's nominees then all six names
shall be placed into a hat and one name shall be randomly chosen by the
president of the First Party and that person if he/she is prepared to act shall
be the nominee. Except as specifically otherwise provided in this Section the
arbitration herein provided for will be conducted in accordance with the
Commercial Arbitration Act (British Columbia). The parties shall thereupon each
be obligated to proffer to the Arbitrator within 21 calendar days of his/her
appointment a proposed written solution to the dispute and the arbitrator shall
within 10 calendar days of receiving such proposals choose one of them without
altering it except with the consent of both parties.



--------------------------------------------------------------------------------



          8.6        The expense of the arbitration will be paid as specified in
the award.

          8.7        The parties may agree that the award of the arbitrator will
be final and binding upon each of them.

          Section 9          Default and Termination

          9.1        Notwithstanding Section 4.2 hereof, if at any time during
the term of this Assignment Agreement either party fails to perform any
obligation hereunder or any representation or warranty given by it proves to be
untrue, then the other party may terminate this Assignment Agreement (without
prejudice to any other rights it may have) providing:

(i)        it first gives to the party allegedly in default a notice of default
containing particulars of the obligation which such has not performed, or the
warranty breached;

(ii)       the other party does not dispute the default, then if it is
reasonably possible to cure the default without irreparable harm to the
non-defaulting party, the defaulting party does not, within 30 calendar days
after delivery of such notice of default, cure such default by appropriate
payment or commence to correct such default and diligently prosecute the matter
until it is corrected.



          Section 10.         Notices.



          10.1      All notices and other communications in connection with this
Assignment Agreement must be in writing and given by (i) hand delivery (ii)
through a major international courier service, or (iii) facsimile transmissions,
in each case addressed as specified below or in any subsequent notice from the
intended recipient to the party sending the notice. Such notices and
communications will be effective upon delivery if delivered by hand, upon
receipt if sent by international courier service, or upon receipt if sent by
facsimile transmission. Notices shall be addressed as follows:

 

RECURSOS MARICUNGA S.A.

,
Maipú 1210, Piso 5 (C1006ACT)
Buenos Aires, Argentina
Phone: [●]
Attention: [●]



CONSTITUTION MINING CORP.

,
Suite 300-1055 West Hastings Street,
Vancouver, British Columbia, Canada,
V6E 2E9
Phone: 604-858-3306






--------------------------------------------------------------------------------



Attention: Dan Hunter
Fax: 604-858-4408



          Section 11.           Governing Law.



          11.1      THIS ASSIGNMENT AGREEMENT AND ANY DISPUTE ARISING HEREUNDER
WILL BE GOVERNED BY THE LAWS OF BRITISH COLUMBIA, CANADA, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PROVISIONS THEREOF.



          11.2      EACH OF THE ASSIGNEE AND THE ASSIGNOR HEREBY IRREVOCABLE
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF BRITISH COLUMBIA, CANADA,
IN RESPECT OF ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY THE ASSIGNOR OR THE
ASSIGNEE, RESPECTIVELY, ARISING UNDER THIS ASSIGNMENT AGREEMENT.



          Section 12.         Entire Agreement.



          12.1      This Assignment Agreement represents the final agreement
between the parties with respect to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.



          Section 13.          Execution in Counterparts.



          13.1      This Assignment Agreement is executed in two (2)
counterparts and by the parties hereto in separate counterparts, each of which
when so executed will be deemed to be an original and both of which when taken
together will constitute one and the same agreement.



          IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed as of the date first above written.



 



RECURSOS MARICUNGA S.A.



By: /s /Willem Anton Hndrik Fuchter

Name: Willem Anton Hndrik Fuchter

Title:President



CONSTITUTION MINING CORP.

   

By:/s/ Daniel Hunter

Name: Daniel Hunter

Title: COO

 







--------------------------------------------------------------------------------





Exhibit I



Contract for Exploration with Option to Purchase executed with RIO TINTO MINING
& EXPLORATION LTD., SUCURSAL ARGENTINA on April 3, 2007.



[ENGLISH TRANSLATION]

CONTRACT FOR EXPLORATION WITH OPTION TO PURCHASE



This Contract for Exploration with Option to Purchase is entered into in the
city of Mendoza, on this 3rd day of April, 2007, by and between RIO TINTO MINING
& EXPLORATION LTD, ARGENTINE BRANCH, represented for the purposes hereof by its
Attorney-in-fact, Mr. Horacio Perez, bearer of Identity Document No. 12,233,217,
whose power of attorney was registered on February 10, 2006 under number 95995,
page 20, volume 84IL of the Public Registry of Powers of Attorney of the
Province of Mendoza, domiciled at Rivadavia 902, Godoy Cruz, Province of Mendoza
(hereinafter, the "TITLEHOLDER"), and RECURSOS MARICUNGA S.A., domiciled at
Maipú 1210, 5th floor, City of Buenos Aires, represented for the purposes hereof
by Mr. Héctor Ponte, in his capacity as Attorney-in-fact, pursuant to the
General Power of Attorney attached hereto (hereinafter, "MARICUNGA"). The
Parties state as follows:



WHEREAS



a)

The TITLEHOLDER states that: (i) the mining properties identified in Annex I
hereto (hereinafter, the "MINING PROPERTIES", term which shall also include any
other mining application, title or right included in the future as a part
thereof) are registered to its name in the Court of Mines and Commercial Court
of Record of the Province of Salta; (ii) the MINING PROPERTIES are free of
encumbrances, mortgages, attachments or levies and that all payable mining fees
have been paid as of the date hereof; (iii) there is no claim whatsoever
regarding the title to the MINING PROPERTIES nor, to the best of its knowledge,
are there any grounds for such claims nor are there any other agreements or
options for the exploration or exploitation of the MINING PROPERTIES; (iv) there
is no factual or legal impediment to the exploration of the MINING PROPERTIES by
reason of environmental issues, issues involving the holders of surface rights
or third parties or other matters, and the MINING PROPERTIES have up-to-date
Environmental Impact Statements and all the necessary authorization and
agreements to that end.





b)

MARICUNGA represents to be a company duly organized and in good standing
pursuant to the laws of Argentina, with full power and authority to assume and
fulfill its obligations hereunder and under any other contract or instrument
referred to or contemplated herein; and







--------------------------------------------------------------------------------



c)

MARICUNGA desires to obtain from the TITLEHOLDER the exclusive right to explore
the MINING PROPERTIES with an option to purchase them, and the TITLEHOLDER
desires to grant such rights to MARICUNGA.





Therefore, the Parties agree to execute this Contract, subject to the following
terms and conditions:



ONE:

The TITLEHOLDER gives MARICUNGA the exclusive possession of the MINING
PROPERTIES throughout the effective term hereof, authorizing MARICUNGA, its
contractors, employees and/or representatives to exercise all rights held by the
TITLEHOLDER pursuant to the Argentine Mining Code, including the exclusive right
to evaluate the MINING PROPERTIES and perform exploration activities thereon, as
well as any other tasks related to the mining activity, in accordance with the
method, in the manner and with the scope MARICUNGA may determine at its sole
discretion. The TITLEHOLDER or its representatives may access the MINING
PROPERTIES. MARICUNGA shall not be liable for any damage or injury the
TITLEHOLDER or its representatives may sustain by reason of their visit to the
MINING PROPERTIES, except for those caused by MARICUNGA's fault or negligence.





TWO:

As from the effective date of this Contract and throughout its effective term,
MARICUNGA shall have the exclusive option to purchase the MINING PROPERTIES
(hereinafter, the "Option to Purchase") which shall be considered as
automatically exercised at the time at which MARICUNGA (i) makes the payments
established in section FOUR in the terms stipulated therein, or (ii) pays in
advance the amount mentioned in paragraph 4.5. of section FOUR at any time, in
which case it shall also make the other outstanding payments pursuant to said
section FOUR if they have not become due and payable as of the date on which
such payment in advance was made. Within five (5) days following the date on
which the TITLEHOLDER notifies MARICUNGA about the terms and place of payment,
MARICUNGA shall make the payment established in paragraph 4.5. Upon payment
being credited to the TITLEHOLDER, the TITLEHOLDER shall execute and deliver all
documents, make all registrations and filings and take all actions as may be
necessary to formalize the assignment or transfer of the MINING PROPERTIES to
MARICUNGA, free of any other obligation, encumbrance or lien, within thirty (30)
days following the relevant payment. Notarization costs, stamp tax and duties
applicable to such assignment or transfer pursuant to applicable tax regulations
in the Province of Salta shall be borne by MARICUNGA.





In addition, and in the case MARICUNGA has exercised the Option to Purchase, the
TITLEHOLDER shall be entitled to collect a royalty equivalent to 1% of the Net
Smelter Return (NSR) during the life of the mining deposit originated in any of
the MINING PROPERTIES, calculated as per the formula included in Annex II. The
TITLEHOLDER accepts and represents to know the conditional nature of the
royalties established in this paragraph, i.e., that same shall be payable only
if the MINING PROPERTIES go into production and consequently, the TITLEHOLDER
expressly waives hereat its right to make any claim in connection with such
royalties if, for any cause or reason whatsoever, the MINING PROPERTIES do not
go into production.





--------------------------------------------------------------------------------



THREE:

The effective term of this Contract shall commence upon execution hereof
(hereinafter, the "EFFECTIVE DATE") and shall remain effective for the time
necessary to fulfill the provisions of sections ONE, TWO and FOUR.





FOUR:

The aggregate price MARICUNGA shall pay the TITLEHOLDER in consideration for the
Right to Explore and Option to Purchase regarding the MINING PROPERTIES,
including all mining titles, properties and interests composing same, comprises
the following amounts to be paid to the TITLEHOLDER as follows:





4.1.

Upon execution hereof, the amount of US $30,000 (United States dollars thirty
thousand), MARICUNGA pays hereat to the TITLEHOLDER, receipt whereof is hereby
acknowledged.





4.2.

Twelve (12) months following the EFFECTIVE DATE, the amount of US $50,000
(United States dollars fifty thousand).





4.3.

Twenty-four (24) months following the EFFECTIVE DATE, the amount of US $50,000
(United States dollars fifty thousand).





4.4.

Thirty-six (36) months following the EFFECTIVE DATE, the amount of US $100,000
(United States dollars one hundred thousand).





4.5.

Forty-eight (48) months following the EFFECTIVE DATE, the amount of US
$1,000,000 (United States dollars one million). This payment shall imply the
automatic exercise of the Option to Purchase established in section TWO and
consequently, the acquisition of the MINING PROPERTIES, with all the mining
interests and properties composing same.





The TITLEHOLDER shall notify MARICUNGA in writing of the terms and place of
payment of the aforementioned amounts in an anticipation of no less than fifteen
(15) days to the date on which each payment is to be made.



FIVE:

The TITLEHOLDER hereby delivers to MARICUNGA all geological, administrative and
legal information in its possession concerning the MINING PROPERTIES which are
the subject matter of this Contract. MARICUNGA undertakes to provide the
TITLEHOLDER with all data related to the deposits or evidence of ore discovered
during the evaluation and exploration of the MINING PROPERTIES, it being
authorized to engage in all relevant proceedings so that, when pertinent,
MARICUNGA may register with the Court of Mines and Commercial Court of Record of
the Province of Salta the manifestations of discovery made in the area covered
by the MINING PROPERTIES and any other mining interest, which shall be
registered to the name of the TITLEHOLDER and shall automatically become part of
such MINING PROPERTIES and subject to the Option to Purchase and other
provisions hereof.





--------------------------------------------------------------------------------





SIX:

The TITLEHOLDER voluntarily refrains from performing, during the effective term
hereof, acts of disposal of or encumbrance on the MINING PROPERTIES, whichever
their nature, including without limitation: sales, transfers, mortgages,
assignments, leases and equipment loans. To secure the aforementioned restraint,
MARICUNGA is authorized to apply for registration of this Contract with the
Court of Mines and Commercial Court of Record of the Province of Salta.
Applicable stamp tax and utilities rates pursuant to the tax rules of the
Province of Salta for the period running until the exercise of the Option to
Purchase the MINING PROPERTIES shall be borne by MARICUNGA.





SEVEN:

During the effective term hereof, MARICUNGA may, at any time, unilaterally waive
the Right to Explore and the Option to Purchase and consider this Contract
terminated. This decision shall be notified to the TITLEHOLDER by authentic
means in an anticipation of no less than thirty (30) calendar days prior to the
effective date of termination and the Contract shall be terminated for both
parties on the effective date of termination specified in the notice. Such
termination shall not give the TITLEHOLDER the right to make any claims for
indemnification, damage or loss of profits, except in case of breach by
MARICUNGA of the obligation to maintain the MINING PROPERTIES originated before
the date of termination. As from the effective date of termination, MARICUNGA
shall not be obliged to make the payments established in section FOUR which are
pending. In the event that, as of the date of termination, there were any
outstanding mining fees or duties, MARICUNGA shall pay the TITLEHOLDER the
amounts accrued until the effective date of termination of the Contract.





EIGHT:

The TITLEHOLDER may consider this Contract terminated in the event MARICUNGA
does not make the payments established in section FOUR, without the need for any
demand whatsoever, if same are not made within ten (10) days following accrual
thereof.





NINE:

Upon termination of the Contract for the reasons established in the preceding
sections, MARICUNGA shall return to the TITLEHOLDER possession of the MINING
PROPERTIES and shall vacate them within ninety (90) calendar days as from the
effective date of termination, removing therefrom, at its own cost, all
machinery, tools, equipment, movables and devices brought there. If MARICUNGA
fails to do so within the referred term, all such elements shall become the
property of the TITLEHOLDER, unless it prefers to remove them from the field at
MARICUNGA's cost. Likewise, MARICUNGA shall deliver to the TITLEHOLDER within
like term copy of all maps, geological reports, results of assays, drilling logs
and other technical data resulting from the exploration and evaluation
activities carried out by MARICUNGA. The TITLEHOLDER shall receive possession of
the MINING PROPERTIES on an as is basis and in the legal condition then
existing, without the right to claim any compensation for damages, loss of
profits or otherwise, with the exceptions established herein and particularly,
the proviso established in section SEVEN in fine.



If the CONTRACT were registered, its termination shall be notified by MARICUNGA
to the Mining Authority within a term not to exceed thirty days from the
TERMINATION DATE.



--------------------------------------------------------------------------------





TEN:

Any knowledge or information obtained by the TITLEHOLDER regarding the results
of the exploration activities carried out by MARICUNGA, methods applied, results
of analyses, metallurgical assays, location of drillings, discoveries made,
technology or inventions used or as a consequence of any activity carried out by
MARICUNGA hereunder, shall be held by the TITLEHOLDER in strict secrecy and
considered as confidential, unless MARICUNGA releases the TITLEHOLDER, in
writing, from this obligation or such information is required from the
TITLEHOLDER by state agencies, legally empowered therefor. This confidentiality
obligation shall be valid throughout the effectiveness of this Contract.





ELEVEN:

The PARTIES agree that "AREA" shall mean the zone delimited by the outer borders
of the MINING PROPERTIES.



Any mining property, right or interest acquired by either Party during the
effectiveness of this Contract in the AREA shall be included in the MINING
PROPERTIES and consequently, shall be subject to the terms and conditions
established in this Contract.



TWELVE

: (i) During the effective term of this Contract, MARICUNGA shall make all
efforts to keep the MINING PROPERTIES in good standing as required by mining and
environmental laws in place. These obligations include without limitation the
payment of the mining fee and measurement expenses, replacement of boundary
markers, taxes, payment of bonds and any applicable compensation to the holder
of surface rights, expenses or utilities rates, and shall survive until
MARICUNGA notifies the TITLEHOLDER of the termination of the Contract. The
TITLEHOLDER shall give MARICUNGA and/or whomever it may designate, a Power of
Attorney for Administrative Matters with sufficient powers to subrogate in the
exercise of the rights and obligations of the TITLEHOLDER in the dossier whereby
the MINING PROPERTIES are being handled, including the powers to carry out all
acts required by the Argentine Mining Code and other national, provincial and
municipal rules, expressly forbidding to abandon or otherwise surrender the
MINING PROPERTIES. The said Power of Attorney shall be effective until MARICUNGA
definitely returns the MINING PROPERTIES to the TITLEHOLDER or exercises the
Option to Purchase.





(ii) MARICUNGA shall be liable for and shall hold the TITLEHOLDER harmless from
and against any damages and/or losses arising from civil, commercial or criminal
complaints or labor claims made by individuals engaged by MARICUNGA in
connection with business conducted by it in the AREA, as well as from and
against damages sustained by third parties, MARICUNGA's personnel, agents,
representatives, contractors and/or dependants.



--------------------------------------------------------------------------------





(iii) MARICUNGA shall be liable for any environmental damages and any impairment
caused to third parties, holders of surface rights or the Government as a result
of its activities in the AREA, always provided that such damages occur after the
execution of the CONTRACT. MARICUNGA shall acknowledge and assume liability for
the restoration, mitigation and/or rehabilitation of environmental damages
caused, as per the environmental regulations in force, without this entailing to
have things back like they were at the time of the impact.



(iv) MARICUNGA shall annually provide the TITLEHOLDER with information about the
works performed by submitting duly documented technical reports on the progress
of works.



THIRTEEN:

This Contract shall be governed by the Argentine legislation and any discrepancy
as to its application and interpretation shall be submitted for settlement
purposes to the Ordinary Courts having competent jurisdiction in the City of
Mendoza.





FOURTEEN:

The Parties may freely assign to third parties all its rights and obligations
arising from this Contract and it may likewise associate with third parties,
serving written notice on the other Party about the significant conditions of
such assignment or association at least thirty (30) calendar days prior to the
date of actual assignment. The other Party shall render its consent by authentic
means, which consent may not be unreasonably withheld





 

FIFTEEN: SIXTEEN:

Any notice under this Contract shall be served by sufficient means to the
special domiciles for contractual purposes specified below:





MARICUNGA
Atención: Dr. Hernán M. Zaballa
Maipú 1210, 5to Piso
(C1006ACT) Ciudad Autónoma de Buenos Aires
Argentina
FAX (01) 4314-0399



TITLEHOLDER
Horacio Perez
Rivadavia 901
(5504) Godoy Cruz, Provincia de Mendoza
Argentina
FAX (0261) 422-4525



--------------------------------------------------------------------------------





Either party to this Contract may at any time serve written authentic notice on
the other party of any change of domicile. As from the date of effective
delivery of notice, the new address shall be regarded as such party's domicile
where notices shall be validly served.



In witness whereof, the parties execute three counterparts of this Contract.



 

 

 

[Sgd.]                                                        


RECURSOS MARICUNGA S.A.

[Sgd.]                                                              


RIO TINTO MINING & EXPLORATION LTD
[Printed:] Horacio Perez- Attorney- Rio Tinto Mining
and Exploration Ltd., Argentine Branch



 

Notarial record: J -00425052
[Sgd.] Maria Adela de Rosas
Notary
Notarial Registry 279
Mendoza





--------------------------------------------------------------------------------





ANNEX I
LIST OF MINING PROPERTIES

MD Atena 1- Dossier No. 18,108 - Area: 864 hectares

MD Atena 2- Dossier No. 18,249 - Area: 2,812 hectares



LOCATION MAP

Los Andes Department - Province of Salta



 

 



--------------------------------------------------------------------------------





ANNEX II

NET SMELTING RETURN (NSR)



1. DEFINITION:

"NSR" o "NET SMELTING RETURN" shall mean the net income or profit actually
collected from any source, smelting plant, refinery or the sale of mineral
products obtained from the MINING PROPERTIES (hereinafter, the "MINERAL
PRODUCTS") after deducting the following expenses from the gross income or
profit:



smelting and refinery expenses (handling, processing, supplies and sampling
expenses, costs of smelting tests and arbitration tests, representatives' and
arbitrators' fees, fines, shrinkage and any other expense or loss pertaining to
the smelting and/or refining process)

transportation costs (loading, freight, unloading, handling at port, stowage,
demurrage at ports, delays, customs expenses, transaction, handling, haulage and
insurance) of ore, metals or concentrates of the products obtained from the
MINING PROPERTIES to any source, smelting plant, refinery or point of sale;

commercialization costs;

insurance costs of MINERAL PRODUCTS; and

customs tariffs, compensations, state royalties, ad valorem taxes and taxes in
general, be they levied on production or sale of ore or the like, taxes on the
use of natural resources existing at the time this Contract becomes effective or
created in the future, export and import taxes or duties on the MINERAL PRODUCTS
payable to national, provincial or municipal government agencies;

royalties payable to any government agency or office, be it national, provincial
or municipal;

2.      PAYMENT:

.   The 1% NSR ROYALTY (hereinafter, the "NSR ROYALTY"), pursuant to Section TWO
of this Contract:





2.1.

Shall be calculated and paid on a quarterly basis within forty-five (45) days
counted as from the commencement of the quarter following that under
consideration;





--------------------------------------------------------------------------------



2.2.

Each payment of the NSR ROYALTY shall be accompanied by an unaudited accounting
report, stating with reasonable detail the calculation thereof, and the
TITLEHOLDER shall receive from MARICUNGA, within the three-month period
following the end of each fiscal year, an unaudited annual accounting report "ad
hoc" (the "ANNUAL ACCOUNTING REPORT") stating with reasonable detail the
calculation of the NSR ROYALTY for the last fiscal year showing the credits to
and debits against the amount due to the TITLEHOLDER;



2.3.

The TITLEHOLDER shall have forty-five (45) days as from receipt of such ANNUAL
ACCOUNTING REPORT to request clarifications and/or object to the entries
therein, in writing and by authentic means. If the TITLEHOLDER does not request
any clarifications or objects to the entries made in the ANNUAL ACCOUNTING
REPORT within the stated term, such entries shall thereafter be regarded as
correct and unappealable;



2.4.

In the event the TITLEHOLDER objects to the ANNUAL ACCOUNTING REPORT and such
objections cannot be settled between the Parties, the TITLEHOLDER shall have
twelve (12) months following the date on which the ANNUAL ACCOUNTING REPORT is
received to have it audited, and audit expenses shall, in principle, be borne by
the TITLEHOLDER;



2.5.

The audited ANNUAL ACCOUNTING REPORT shall be final and establish the
calculation of the NSR ROYALTY for the audited period and shall be binding on
the Parties. In the event the amount already paid as NSR ROYALTY were higher
than the NSR ROYALTY calculated on the basis of the ANNUAL ACCOUNTING REPORT,
MARICUNGA shall deduct the credit balance from the future payments to be made to
the TITLEHOLDER as NSR ROYALTY. Otherwise, MARICUNGA shall pay the difference
due to the TITLEHOLDER within sixty (60) days following receipt of the audited
ANNUAL ACCOUNTING REPORT;



2.6.

     Should the ANNUAL ACCOUNTING REPORT prepared by MARICUNGA be accurate
within a margin of five percent (5%) upwards or downwards or if it overestimated
the NSR ROYALTY amount by more than five percent (5%), the TITLEHOLDER shall
bear the audit costs. Conversely, in the event the ANNUAL ACCOUNTING REPORT
underestimated the NSR ROYALTY by more than five percent (5%), such audit costs
shall be borne by MARICUNGA. If MARICUNGA were under the obligation to pay the
audit costs, it shall immediately reimburse the TITLEHOLDER for all audit
expenses paid by it in advance. The TITLEHOLDER shall be entitled to examine,
upon reasonable notice and during normal business hours, the books and records
which are reasonably necessary to ascertain the payment of the NSR ROYALTY from
time to time, always provided that such examinations do not interfere with or
hinder the operations or proceedings performed by MARICUNGA;





--------------------------------------------------------------------------------





3. OPERATION:

MARICUNGA shall, at all times, retain its exclusive right to take, at its sole
discretion, all the decisions related to the operation of the MINING PROPERTIES,
including, without limitation: (i) methods, type and extension of the mining
activity on the MINING PROPERTIES and the processes applied to the minerals,
ore, metals, concentrates and the MINERAL PRODUCTS; (ii) the commercialization
of such minerals, ore, metals, concentrates and MINERAL PRODUCTS; and (iii) the
duration, suspension, interruption or discontinuance of the operation.
Consequently, the provisions of this Annex do not modify or imply a waiver or
the full or partial granting to the TITLEHOLDER, of MARICUNGA's rights and
powers to decide, at its sole discretion, all issues related to the operation of
the MINING PROPERTIES under this Contract, or of MARICUNGA's rights and powers
in its capacity as owner of the MINING PROPERTIES, if the Option to Purchase is
exercised.





 

 



--------------------------------------------------------------------------------





NOTARIAL RECORD

NOTARIAL ASSOCIATION - PROVINCE OF MENDOZA

J No. 00425052



I, María Adela de Rosas, Notary Public in charge of Notarial Registry 279 of
this City, do hereby CERTIFY as follows: The signatures on the Contract for
Exploration with Option to Purchase attached hereto have been affixed before me
by: 1) Titleholder Mr. HERMES HORACIO PEREZ, an Argentine citizen, holder of
Identity Document (DNI) No. 12,233,217, who appeared in the name and on behalf
of RIO TINTO MINING AND EXPLORATION LIMITED, Argentine Branch, domiciled at
Rivadavia 902, Godoy Cruz Department, Province of Mendoza, in his capacity as
Attorney vested with sufficient powers, as evidenced by the General Broad Power
of Attorney which I have had before me, granted by notarial deed on 2/2/06
before Ms. Ruth Margaret Campbell, Notary Public in the City of London, England.
Such notarial deed, upon being duly apostilled, was recorded under number
95,995, on page 20, Volume 841L, of the Register of General Powers of Attorney
of the Province of Mendoza. Principal is registered on page 1 of Dossier 3,429
of Corporations, Province of Mendoza; 2) Mr. HÉCTOR LUIS PONTE, an Argentine
citizen who exhibited identity document (L.E.) 4,693,210 and appeared in the
name and on behalf of RECURSOS MARICUNGA S.A., in his capacity as Attorney
vested with sufficient powers, as evidenced by the General Power of Attorney
granted by notarial deed No. 57, on 2/1/07 before Notary Public Joaquin E.
Urresti, acting in the City of Buenos Aires, in charge of Notarial Registry 501,
a duly certified and legalized copy whereof I have had before me. The relevant
requirements have been simultaneously met as evidenced by record 315, page 315
of Book No. 12 of Requirements for Authentication of Signatures under my charge,
I attest. I issue these presents in the City of Mendoza, on April 3, 2007.



[Sgd.]
Maria Adela de Rosas
Notary
Notarial Registry 279
Mendoza





--------------------------------------------------------------------------------





Exhibit II



NET RETURNS ROYALTY



Pursuant to the Assignment Agreement to which this Exhibit is attached, Assignee
(for the purposes herein the "Payee") will be entitled to a royalty equal to one
percent (1%) of net returns (the "Net Returns Royalty") payable by Assignor
("Payor") as set forth below.



Net Returns Royalty

A.                  "Net Returns Royalty" means the aggregate of:

1.        all revenues from the sale or other disposition of ores, concentrates
or minerals produced from the Property; and

2.        all revenues from the operation, sale or other disposition of any
facilities the cost of which is included in the definition of "Operating
Expenses", "Capital Expenses" or "Exploration Expenses";

less (without duplication) Working Capital, Operating Expenses, Capital Expenses
and Exploration Expenses.

B.                   "Working Capital" means the amount reasonably necessary to
provide for the operation of the mining operation on the Property and for the
operation and maintenance of the Facilities for a period of six months.

C.                   "Operating Expenses" means all costs, expenses,
obligations, liabilities and charges of whatsoever nature or kind incurred or
chargeable directly or indirectly in connection with Commercial Production from
the Property and in connection with the maintenance and operation of the
Facilities, all in accordance with generally accepted accounting principles,
consistently applied, including, without limiting the generality of the
foregoing, all amounts payable in connection with mining, handling, processing,
refining, transporting and marketing of ore, concentrates, metals, minerals and
other products produced from the Property, all amounts payable for the operation
and maintenance of the Facilities including the replacement of items which by
their nature require periodic replacement, all taxes (other than income taxes),
royalties and other imposts and all amounts payable or chargeable in respect of
reasonable overhead and administrative services.

D.                   "Capital Expenses" means all expenses, obligations and
liabilities of whatsoever kind (being of a capital nature in accordance with
generally accepted accounting principles) incurred or chargeable, directly or
indirectly, with respect to the development, acquisition, redevelopment,
modernization and expansion of the Property and the Facilities, including,
without limiting the generality of the foregoing, interest thereon from the time
so incurred or chargeable at a rate per annum from time to time equal to prime
rate established by the Royal Bank of Canada, Main Branch in Vancouver, British
Columbia plus 2 percent per annum, but does not include Operating Expenses nor
Exploration Expenses.

E.                   "Exploration Expenses" means all costs, expenses,
obligations, liabilities and charges of whatsoever nature or kind incurred or
chargeable, directly or indirectly, in connection with the exploration and
development of the Property including, without limiting the generality of the
foregoing, all costs reasonably attributable, in accordance with generally
accepted accounting principles, to the design, planning, testing, financing,
administration, marketing, engineering, legal, accounting, transportation and
other incidental functions associated with the exploration and mining operation
contemplated by this agreement and with the Facilities, but does not include
Operating Expenses nor Capital Expenses.



--------------------------------------------------------------------------------



F.                   "Facilities" means all plant, equipment, structures, roads,
rail lines, storage and transport facilities, housing and service structures,
real property or interest therein, whether on the Property or not, acquired or
constructed exclusively for the mining operation on the Property contemplated by
this Agreement (all commonly referred to as "infrastructure").

G.                   "Commercial Production" means the operation of the Property
or any portion thereof as a producing mine and the production of mineral
products therefrom (but does not include bulk sampling, pilot plant or test
operations).

Payment

                        Net Returns shall be calculated for each calendar
quarter in which Net Returns are realized, and payment as due hereunder shall be
made within 30 days following the end of each such calendar quarter. Such
payments shall be accompanied by a statement summarizing the computation of Net
Returns and copies of all relevant settlement sheets. Such quarterly payments
are provisional and subject to adjustment within 90 days following the end of
each calendar year. Within ninety days after the end of each calendar year,
Payor shall deliver to Payee an unaudited statement of royalties paid to Payee
during the year and the calculation thereof. All year end statements shall be
deemed true and correct six months after presentation, unless within that period
Payee delivers notice to Payor specifying with particularity the grounds for
each exception. Payee shall be entitled, at Payees's expense, to an annual
independent audit of the statement by a national firm of chartered accountants,
only if Payee delivers a demand for an audit to Payor within four months after
presentation of the related year-end statement.



 

 